EXHIBIT 10.2

 

ACTUATE CORPORATION LETTERHEAD

 

[Vogt, Ryan and Akiha]

[Address]

 

Dear                     :

 

We are pleased to inform you that the Compensation Committee of the Company’s
Board of Directors has approved a special severance benefit program for you. The
purpose of this letter agreement is to set forth the terms and conditions of
your severance benefits and to explain the limitations that will govern their
overall value.

 

Your severance package will become payable should your employment terminate
under certain circumstances following the Company’s execution of a definitive
agreement to effect a change in ownership or control of the Company. To
understand the full scope of your benefits, you should familiarize yourself with
the definitional provisions of Part One of this letter agreement. The benefits
comprising your severance package are detailed in Part Two, and the dollar
limitation on the overall value of your benefit package and other applicable
restrictions are specified in Part Three. Part Four deals with ancillary matters
affecting your severance arrangement.

 

PART ONE — DEFINITIONS

 

For purposes of this letter agreement, the following definitions will be in
effect:

 

Average Bonus means the greater of (i) the average of the bonuses paid to you
under the Company’s cash incentive bonus program for the three (3) fiscal years
of the Company (or such fewer number of fiscal years during which you were
employed with the Company) ended immediately prior to the fiscal year in which
the Change of Control is effected, or (ii) the average of the bonuses paid to
you under such program for the three (3) fiscal years of the Company (or such
fewer number of fiscal years during which you were employed with the Company)
ended immediately prior to the fiscal year in which your Involuntary Termination
occurs. Any bonus payment for a partial year of employment will be annualized
before inclusion in your Average Compensation.

 

Average Compensation means the average of your W-2 wages from the Company for
the five (5) calendar years (or such fewer number of calendar years of your
employment with the Company) completed immediately prior to the calendar year in
which the Change in Control is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency which such wages
are paid during such partial year, before inclusion in your Average
Compensation.



--------------------------------------------------------------------------------

Base Salary means the annual rate of base salary in effect for you immediately
prior to the Change in Control or (if greater) the annual rate of base salary in
effect at the time of your Involuntary Termination.

 

Board means the Company’s Board of Directors.

 

Change in Control means:

 

(i) the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, provided and only if more
than fifty percent (50%) of the combined voting power of the continuing or
surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization;

 

(ii) the sale, transfer or other disposition of all or substantially all of the
Company’s assets;

 

(iii) any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Securities Exchange Act or 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities of the
Company representing at least fifty percent (50%) of the total voting power
represented by the Company’s then outstanding securities; or

 

(iv) a change in the composition of the Board such that fewer than two-thirds of
the incumbent directors are directors who either (A) had been directors of the
Company on the date twenty-four (24)- months prior to the date of the event that
may constitute a Change in Control (the “Original Directors”) or (B) were
elected or nominated for election to the Board with the affirmative vote of at
least a majority of the aggregate of the Original Directors who were still in
office at the time of the election or nomination and the directors whose
election or nomination was previously so approved.

 

For purposes of subparagraph (iii) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a parent or a subsidiary and (ii) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company.

 

Page 2



--------------------------------------------------------------------------------

A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in the same proportions by the persons who held the Company’s
securities immediately before such transaction.

 

Change in Control Severance Benefits means the various payments and benefits to
which you may become entitled under Part Two of this Agreement upon your
Involuntary Termination in connection with a Change in Control or upon any
earlier termination of your employment by the Company during the Pre-Closing
Period other than a Termination for Cause. Such Change in Control Severance
Benefits may include one or more of the following: the accelerated vesting of
your Options, a lump sum severance payment and continued health care coverage
provided for you and your spouse and eligible dependents at the Company’s
expense.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Common Stock means the Company’s common stock.

 

Company means Actuate Corporation, a Delaware corporation, and any successor
corporation, whether or not resulting from a Change in Control.

 

Fair Market Value means, with respect to the shares of Common Stock subject to
your Options, the closing selling price per share of Common Stock on the date in
question, as such price is reported by the National Association of Securities
Dealers on the Nasdaq National Market and published in The Wall Street Journal.
If there is no closing selling price reported for the Common Stock on the date
in question, then the Fair Market Value will be the closing selling price on the
last preceding date for which such report exists.

 

Independent Auditors means the accounting firm serving as the Company’s
independent certified public accountants immediately prior to the Change in
Control; provided, however, that in the event such accounting firm also serves
as the independent certified public accountants for the corporation or other
entity effecting the Change in Control transaction with the Company or such
accounting firm concludes that the services required of it hereunder would
adversely affect its independent status under applicable accounting standards or
the performance of such services would otherwise be in contravention of
applicable law, then the Independent Auditors shall mean a nationally-recognized
public accounting firm mutually acceptable to both you and the Company.

 

Involuntary Termination means the termination of your Service which occurs by
reason of:

 

(i) your involuntary dismissal or discharge by the Company other than a
Termination For Cause, or

 

Page 3



--------------------------------------------------------------------------------

(ii) your voluntary resignation within one hundred eighty (180) days following
(A) a change in your position with the Company which materially reduces your
duties and responsibilities or the level of management to which you report,
(B) a reduction in your level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive program) by more than ten percent (10%) or (C) a relocation of your
place of employment by more than fifty (50) miles, provided and only if such
change, reduction or relocation is effected by the Company without your consent.

 

A greater than ten percent (10%) aggregate reduction in your base salary, fringe
benefits and target bonus shall not constitute grounds for an Involuntary
Termination under clause (ii)(C) above if substantially all of the other
executive officers of the Company are subject to the same aggregate reduction to
their base salary, fringe benefits and target bonuses.

 

Option means any option granted you to purchase shares of Common Stock under the
Plan or other arrangement which is outstanding at the time of the Change in
Control (or, if earlier, upon the Company’s termination of your employment
during the Pre-Closing Period ) or upon your Involuntary Termination following
such Change in Control. Your Options will be divided into two (2) separate
categories as follows:

 

Acquisition-Accelerated Options: any outstanding Option (or installment thereof)
which automatically accelerates, pursuant to the acceleration provisions of the
agreement evidencing that Option, upon a Change in Control.

 

Severance-Accelerated Options: any outstanding Option (or installment thereof)
which, pursuant to Part Two of this letter agreement, accelerates upon the
termination of your employment by the Company during the Pre-Closing Period for
any reason other than a Termination for Cause or upon your Involuntary
Termination following the Change in Control.

 

Option Parachute Payment means, with respect to any Acquisition-Accelerated
Option or any Severance-Accelerated Option, the portion of that Option deemed to
be a parachute payment under Code Section 280G and the Treasury Regulations
issued thereunder. The portion of such Option which is categorized as an Option
Parachute Payment will be calculated in accordance with the valuation provisions
established under Code Section 280G and the applicable Treasury Regulations.

 

Other Parachute Payment means any payments in the nature of compensation (other
than your Option Parachute Payment and any other Change in Control Severance
Benefits to which you become entitled under Part Two of this letter agreement)
which are made to you in connection with the Change in Control and which
accordingly qualify as parachute payments within the meaning of Code
Section 280G(b)(2) and the Treasury Regulations issued thereunder.

 

Page 4



--------------------------------------------------------------------------------

Parachute Payment means (i) any Change in Control Severance Benefits provided
you under Part Two of this letter agreement which is deemed to constitute a
parachute payment within the meaning of Code Section 280G(b)(2) and the Treasury
Regulations issued thereunder and (ii) any Option Parachute Payment attributable
to your Acquisition-Accelerated Options.

 

Plan means (i) the Company’s 1998 Equity Incentive Plan, as amended or restated
from time to time, and (ii) any other stock incentive plan implemented or
established by the Company.

 

Pre-Closing Period means the period commencing with the Company’s execution of
the definitive agreement for a Change in Control transaction and ending upon the
earliest to occur of (i) the closing of the Change in Control contemplated by
such definitive agreement, (ii) the termination of such definitive agreement
without the consummation of the contemplated Change in Control or
(iii) December 31, 2007.

 

Present Value means the value, determined as of the date of the Change in
Control, of any payment in the nature of compensation to which you become
entitled in connection with the Change in Control or your subsequent Involuntary
Termination, including (without limitation) the Option Parachute Payment
attributable to your Severance-Acceleration Options and the additional Change in
Control Severance Benefits to which you become entitled under Part Two of this
letter agreement. The Present Value of each such payment will be determined in
accordance with the provisions of Code Section 280G(d)(4), utilizing a discount
rate equal to one hundred twenty percent (120%) of the applicable Federal rate
in effect at the time of such determination, compounded semi-annually to the
effective date of the Change in Control.

 

Termination for Cause means the termination of your employment for any of the
following reasons: (i) your conviction of a felony or your commission of any act
of personal dishonesty involving the property or assets of the Company intended
to result in your financial enrichment, (ii) your material breach of one or more
of your obligations under your Proprietary Information and Inventions Agreement
with the Company or your unauthorized use or disclosure of any material trade
secrets or other material confidential information of the Company or any
affiliate, (iii) any intentional misconduct on your part which has a materially
adverse effect upon the Company’s business or reputation, (iv) your failure to
perform the major duties, functions and responsibilities of your executive
position with the Company, (v) your material breach of any of your fiduciary
obligations as an officer of the Company or (vi) your intentional and knowing
participation in the preparation or release of false or materially misleading
financial statements relating to the Company’s operations and financial
condition or your intentional and knowing

 

Page 5



--------------------------------------------------------------------------------

submission of any false or erroneous certification required of you under the
Sarbanes-Oxley Act of 2002 or any securities exchange on which shares of the
Common Stock are at the time listed for trading. However, prior to any
termination of your employment for any of the reasons specified in clauses
(ii) through (iv), the Company shall give you written notice of the actions or
omissions deemed to constitute the grounds for a Termination for Cause, and you
shall have a period of not less than thirty (30) days in which to cure the
specified default in performance and thereby remedy the actions or omissions
which would otherwise constitute grounds for a Termination for Cause.

 

PART TWO — CHANGE IN CONTROL BENEFITS

 

Should your employment with the Company terminate by reason of an Involuntary
Termination within twelve (12) months after a Change in Control, or should your
employment be terminated by the Company during the Pre-Closing Period for any
reason other than a Termination for Cause, then you will become entitled to
receive the applicable Change in Control Severance Benefits provided under this
Part Two, provided you execute and deliver to the Company a general release
(substantially in the form of attached Exhibit A) which becomes effective under
applicable law and pursuant to which you release the Company and its officers,
directors, stockholders, employees and agents from any and all claims you may
otherwise have with respect to the terms and conditions of your employment with
the Company and the termination of that employment. In no event, however, shall
such release cover any claims, causes of action, suits, demands or other
obligations or liabilities relating to:

 

(a) any payments, benefits or indemnification to which you are or become
entitled pursuant to the provisions of this Agreement (including, without
limitation, the severance benefits provided under this Part Two and the
continued indemnification coverage under Paragraph 2 of Part Four of this
Agreement); and

 

(b) any claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policy or fund.

 

The Change in Control Severance Benefits provided under this Part Two shall be
in lieu of any other severance benefits to which you might otherwise become
entitled under any other severance plan, program or arrangement of the Company
upon a termination of your employment either during the Pre-Closing Period or
within twelve (12) months following a Change in Control.

 

1. Accelerated Vesting.

 

Each outstanding Option which you hold at the time of your Involuntary
Termination or at any earlier termination of your employment by the Company
during the Pre-Closing

 

Page 6



--------------------------------------------------------------------------------

Period other than a Termination for Cause, to the extent that Option is not
otherwise exercisable for all the shares of Common Stock or other securities at
the time subject to that Option, will immediately vest and become exercisable
for all those option shares and may be exercised for any or all of those shares
as fully vested shares. Each such accelerated Option will remain so exercisable
until the earlier of (i) the expiration of the option term or (ii) the
post-service exercise period specified in the agreement evidencing your Option.
Any Options not exercised prior to the expiration of the applicable post-service
exercise period will terminate and cease to remain exercisable for any of the
option shares.

 

2. Severance Payment.

 

(a) In the event your employment terminates pursuant to an Involuntary
Termination within twelve (12) months following a Change in Control, the Company
will make a lump-sum cash severance payment to you as soon as administratively
practicable following the date of your Involuntary Termination in an amount
equal to one (1.0) times the sum of your annual rate of Base Salary and Average
Bonus (the “Severance Payment”). The Severance Payment shall be subject to the
Company’s collection of all applicable withholding taxes, and you will only be
paid the amount remaining after such withholding taxes have been collected.

 

(b) In the event your employment is terminated by the Company during the
Pre-Closing Period for any reason other than a Termination for Cause, you will
subsequently become entitled to the Severance Payment upon the closing of the
Change in Control, provided and only if that Change in Control is in fact
consummated prior to the expiration of the Pre-Closing Period. The Company will
make such lump-sum cash Severance Payment to you as soon as administratively
practicable following the effective date of the Change in Control. The Severance
Payment shall be subject to the Company’s collection of all applicable
withholding taxes, and you will only be paid the amount remaining after such
withholding taxes have been collected. In no event, however, will you become
entitled to all or any portion of the Severance Payment if the Change in Control
is not consummated prior to the expiration of the Pre-Closing Period.

 

3. Continued Health Care Coverage.

 

Should you elect under Code Section 4980B to continue health care coverage under
the Company’s group health plan for yourself, your spouse and your eligible
dependents following your Involuntary Termination or any earlier termination of
your employment by the Company during the Pre-Closing Period other than a
Termination for Cause, then the Company shall provide such continued health care
coverage for you and your spouse and other eligible dependents at its sole cost
and expense. Such health care coverage at the Company’s expense shall continue
until the earliest of (i) the expiration of the twelve (12)-month period
measured from the date of your Involuntary Termination or any earlier
termination of your employment by the Company during the Pre-Closing Period,
(ii) the first date you are covered under another

 

Page 7



--------------------------------------------------------------------------------

employer’s heath benefit program which provides substantially the same level of
benefits without exclusion for pre-existing medical conditions or (iii) the date
the definitive agreement for the Change in Control is terminated without
consummation of that Change in Control prior to the expiration of the
Pre-Closing Period. Should the Company’s provision of such continued health care
coverage result in the recognition of taxable income (whether for federal, state
or local income tax purposes) by you or your spouse or other eligible dependent,
then each of you will be responsible for the payment of the income and
employment tax liability resulting from such coverage, and the Company will not
provide any tax gross-up payments to you (or any other person) with respect to
such tax liability.

 

PART THREE — LIMITATION ON BENEFITS

 

1. Benefit Limit.

 

The amount of the Change in Control Severance Benefits otherwise due you under
Part Two of this Agreement shall be reduced to the extent necessary to assure
that the Present Value of the Parachute Payment attributable to those Change in
Control Severance Benefits does not exceed the greater of the following dollar
amounts (the “Benefit Limit”):

 

- the dollar amount equal to (i) 2.99 times your Average Annual Compensation
less (ii) the aggregate Present Value of the Option Parachute Payment
attributable to your Acquisition-Accelerated Options and any Other Parachute
Payments to which you may be entitled, or

 

- the greatest after-tax amount of Change in Control Severance Benefits which
can be paid to you under Part Two after taking into account any excise tax
imposed under Code Section 4999 on those payments, the Option Parachute Payment
attributable to your Acquisition-Accelerated Options and any Other Parachute
Payments to which you might be entitled.

 

The Option Parachute Payment attributable to the accelerated vesting of your
Acquisition-Accelerated Options at the time of the Change in Control shall also
be subject to the Benefit Limit.

 

2. Benefit Reduction.

 

(a) To the extent the aggregate Present Value, measured as of the Change in
Control, of (i) the Option Parachute Payment attributable to the
Acquisition-Accelerated and Severance-Accelerated Options (or installments
thereof) plus (ii) the Parachute Payment attributable to your other Change in
Control Severance Benefits under Part Two of the Agreement would, when added to
the Present Value of all of your Other Parachute Payments, exceed the Benefit
Limit, then the following reductions shall be made to the Change in Control

 

Page 8



--------------------------------------------------------------------------------

Severance Benefits to which you are otherwise entitled under Part Two of this
Agreement and your Acquisition-Accelerated Options, to the extent necessary to
assure that such Benefit Limit is not exceeded:

 

first, the dollar amount of the Severance Payment to which you would otherwise
be entitled shall be reduced, and

 

then the number of shares which would otherwise be purchasable under your
Acquisition-Accelerated and Severance-Accelerated Options shall be reduced
(based on the amount of the Option Parachute Payment attributable to each such
Option) to the extent necessary to eliminate such excess, with the actual
Options to be so reduced to be determined by you.

 

(b) In the event your employment is terminated by the Company during the
Pre-Closing Period for any reason other than a Termination for Cause, the
Benefit Limit shall be calculated in good faith first at the time of such
termination, with such calculation to be based upon the probability of the
consummation of the contemplated Change in Control within the Pre-Closing
Period, and any benefit reduction required by Paragraph 2 of this Part Three on
the basis of such good-faith calculation shall be applied at that time. The
Benefit Limit shall be recalculated in accordance with this Part Three as soon
as administratively practicable following the expiration of the Pre-Closing
Period. To the extent any Options are reduced and terminated in connection with
the initial calculation made at the time of your termination of employment,
those Options will not be subsequently restored in connection with the
re-calculation of the Benefit Limit following the expiration of the Pre-Closing
Period, even if those terminated Options could have otherwise fallen within the
Benefit Limit as so re-calculated.

 

3. Resolution Procedures.

 

In the event there is any disagreement between you and the Company as to whether
one or more payments to which you become entitled in connection with the Change
in Control or your subsequent Involuntary Termination constitute Parachute
Payments, Option Parachute Payments or Other Parachute Payments or as to the
determination of the Present Value thereof, such dispute will be resolved as
follows:

 

(i) In the event the Treasury Regulations under Code Section 280G (or applicable
judicial decisions) specifically address the status of any such payment or the
method of valuation therefor, the characterization afforded to such payment by
the Regulations (or such decisions) will, together with the applicable valuation
methodology, be controlling.

 

Page 9



--------------------------------------------------------------------------------

(ii) In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any payment in dispute, the matter will be submitted for
resolution to the Independent Auditors. The resolution reached by the
Independent Auditors will be final and controlling; provided, however, that if
in the judgment of the Independent Auditors, the status of the payment in
dispute can be resolved through the obtainment of a private letter ruling from
the Internal Revenue Service, a formal and proper request for such ruling will
be prepared and submitted by the Independent Auditors, and the determination
made by the Internal Revenue Service in the issued ruling will be controlling.
All expenses incurred in connection with the retention of the Independent
Auditors and (if applicable) the preparation and submission of the ruling
request shall be shared equally by you and the Company.

 

(iii) In the event Treasury Regulations (or applicable judicial decisions) do
not address the appropriate valuation methodology for any payment in dispute,
the Present Value thereof will, at the Independent Auditor’s election, be
determined through an independent third-party appraisal, and the expenses
incurred in obtaining such appraisal shall be shared equally by you and the
Company.

 

PART FOUR — MISCELLANEOUS

 

1. Delayed Commencement of Benefits. Notwithstanding any provision to the
contrary in this Agreement, no Severance Payment or no Company-paid health care
coverage to which you otherwise become entitled under Part Two of this Agreement
shall be made or provided to you prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of your “separation from
service” with the Company (as such term is defined in Treasury Regulations
issued under Code Section 409A) or (ii) the date of your death, if you are
deemed at the time of such separation from service to be a “key employee” within
the meaning of that term under Code Section 416(i) and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Paragraph (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. You shall be entitled to interest on
the deferred benefits and payments for the period the commencement of those
benefits

 

Page 10



--------------------------------------------------------------------------------

and payments is delayed by reason of Code Section 409A(a)(2), with such interest
to accrue at the prime rate in effect from time to time during that period and
to be paid in a lump sum upon the expiration of the deferral period.

 

2. Continued Indemnification. The indemnification provisions for Officers and
Directors under the Company’s bylaws, the Directors and Officers Liability
Insurance Policy (if any) and any Indemnification Agreement between you and the
Company shall (to the maximum extent permitted by law) be extended to you during
the period following your resignation or termination of employment for any
reason (other than a Termination for Cause), whether or not in connection with a
Change in Control, with respect to all matters, events or transactions occurring
or effected during your period of employment with the Company.

 

3. No Mitigation Duty. The Company shall not be entitled to set off any of the
following amounts against the Change in Control Severance Benefits to which you
may become entitled under Part Two of this Agreement: (i) any amounts which you
may subsequently earn through other employment or service following his
termination of employment with the Company or (ii) any amounts which you might
have potentially earned in other employment or service had you sought such other
employment or service.

 

4. Death. Should you die before your receive the full amount of payments and
benefits to which you may become entitled under this Agreement, then the balance
of such payments shall be made, on the due dates hereunder had you survived, to
the executors or administrators of your estate. Should you die before you
exercise all your outstanding Options as accelerated hereunder, then such
Options may be exercised, within the applicable exercise period following your
death, by the executors or administrators of your estate or by the persons to
whom those Options are transferred pursuant to your will or in accordance wit
the laws of inheritance. In no event, however, may any such Option be exercised
after the specified expiration date of the option term.

 

5. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, (i) the Company and its successors and
assigns, including any successor entity by merger, consolidation or transfer of
all or substantially all of the Company’s assets (whether or not such
transaction constitutes a Change in Control), and (ii) you, the personal
representative of your estate and your heirs and legatees.

 

6. General Creditor Status. The benefits to which you may become entitled under
Part Two of this Agreement shall be paid, when due, from the Company’s general
assets. No trust fund, escrow arrangement or other segregated account shall be
established as a funding vehicle for such payments. Your right (or the right of
the executors or administrators of your estate) to receive such benefits shall
at all times be that of a general creditor of the Company and shall have no
priority over the claims of other general creditors.

 

Page 11



--------------------------------------------------------------------------------

7. Amendment and Termination.

 

(a) This letter agreement may only be amended by written instrument signed by
you and an authorized officer of the Company. This letter agreement shall remain
in effect through December 31, 2007.

 

(b) Once a Change in Control has been effected, this letter agreement may not be
terminated at any time prior to the expiration of the twelve (12)-month period
following the effective date of that Change of Control, and no subsequent
termination of this letter agreement shall adversely affect your right to
receive any benefits to which you may have previously become entitled hereunder
in connection with your Involuntary Termination following that Change in
Control.

 

(c) In the event your employment is terminated by the Company during the
Pre-Closing Period for any reason other than a Termination for Cause, then the
termination of this letter agreement on December 31, 2007 shall not adversely
affect your right to receive any benefits which previously became due and
payable to you, in accordance with the applicable provisions of Part Two, at the
time of your pre-January 1, 2008 termination.

 

8. Termination for Cause. In the event of your Termination for Cause or your
resignation under circumstances which would otherwise constitute grounds for a
Termination for Cause, the Company will only be required to pay you (i) any
unpaid compensation earned for services previously rendered through the date of
such termination and (ii) any accrued but unpaid vacation benefits or sick days,
and no benefits will be payable to you under Part Two of this letter agreement.

 

9. Governing Law/Other Agreements. This letter agreement is to be construed and
interpreted under the laws of the State of California. This letter agreement
supersedes all prior agreements between you and the Company relating to the
subject of severance benefits payable upon a change in control or ownership of
the Company, and you will not be entitled to any other severance benefits upon
such a termination other than those that are provided in this letter agreement.

 

10. At Will Employment. Nothing in this letter agreement is intended to provide
you with any right to continue in the employ of the Company (or any subsidiary)
for any period of specific duration or interfere with or otherwise restrict in
any way your rights or the rights of the Company (or any subsidiary), which
rights are hereby expressly reserved by each, to terminate your employment at
any time and for any reason, with or without cause.

 

Page 12



--------------------------------------------------------------------------------

Please indicate your agreement with the foregoing terms and conditions of your
change in control severance package by signing the Acceptance section of the
enclosed copy of this letter and returning it to the Company.

 

Very truly yours,

ACTUATE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

    Kenneth E. Marshall

Title:

  Director

 

ACCEPTANCE

 

I hereby agree to all the terms and provisions of the foregoing letter agreement
governing the special benefits to which I may become entitled in the event my
employment should terminate under certain prescribed circumstances following a
substantial change in control or ownership of the Company.

 

Signature:

 

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

Address

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

Page 13



--------------------------------------------------------------------------------

EXHIBIT A

 

GENERAL RELEASE



--------------------------------------------------------------------------------

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the severance payments and other benefits to which I have
become entitled, pursuant to that certain letter agreement between Actuate
Corporation, a Delaware corporation (the “Company”), and myself dated     , 2005
(the “Severance Agreement), in connection with the termination of my employment
on this date, I,                     , hereby furnish the Company with the
following release and waiver (“Release and Waiver”).

 

I hereby release and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns and affiliates from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorney
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to my employment with the Company and the
termination of that employment, including (without limitation) claims of
wrongful discharge, emotional distress, defamation, fraud, breach of contract,
breach of the covenant of good faith and fair dealing, discrimination claims
based on sex, age, race, national origin, disability or any other basis under
Title VII of the Civil Rights Act of 1964, as amended, the California Fair
Employment and Housing Act, the Federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”), the Americans with Disability Act, contract claims,
tort claims, and wage or benefit claims, including (without limitation) claims
for salary, bonuses, commissions, stock grants, stock options, vacation pay,
fringe benefits, severance pay or any other form of compensation (other than the
payments and benefits to which I am entitled under the Severance Agreement, my
vested rights under the Company’s Section 401(k) Plan and any worker’s
compensation benefits under any Company workers’ compensation insurance policy
or fund).

 

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

 

This Release and Waiver does not pertain to any claims which may subsequently
arise in connection with the Company’s default in any of its payment obligations
under the Severance Agreement or its indemnification obligations to me
thereunder.

 

I acknowledge that, among other rights subject to his Release and Waiver, I am
hereby waiving and releasing any rights I may have under ADEA, that this release
and waiver is knowing and voluntary, and that the consideration given for this
release and waiver is in addition to anything of value to which I was already
entitled as an executive of the Company. I further acknowledge that I have been
advised, as required by the Older Workers Benefit Protection Act, that: (a) the
release and waiver granted herein does not relate to claims which may arise
after this release and waiver is executed; (b) I have the right to consult with
an attorney prior to executing this release and waiver (although I may choose
voluntarily not to do so); and if I am



--------------------------------------------------------------------------------

over 40 years old upon execution of this (c) I have twenty-one (21) days from
the date of termination of my employment with the Company in which to consider
this release and waiver (although I may choose voluntarily to execute this
release and waiver earlier); (d) I have seven (7) days following the execution
of this release and waiver to revoke my consent to this release and waiver; and
(e) this release and waiver shall not be effective until the seven (7)-day
revocation period has expired.

 

Date:                         

  

 

--------------------------------------------------------------------------------

     EXECUTIVE

Page 3